Ethridge, J.,
delivered the opinion of the court.
The Poster Creek Lumber & Manufacturing Company took an appeal to the circuit court from an order of the board of supervisors rendered at their equalization meeting in August, 1923, increasing the assessed value of its timber, and the circuit court, on motion of the appellee, struck out that portion of the board’s order making a twenty per cent, raise on the timber on all lands in the county, including the appellee’s from which judgment of the circuit court the county appeals here.
The appeal from the order of the board of supervisors was premature, because made before the tax rolls had finally been acted on by the State Tax Commission. And the judgment of the circuit court must be reversed and the appeal to the circuit court dismissed under the authority of Moller-Vanderbloom Lumber Co., v. Board of *620Supervisors of Attala County, rendered by Division A, April 28, 1924, 99 So. 823, which opinion holds that no appeal would lie until the meeting of the board next after the Tax Commission has returned its order to the county board of supervisors. The syllabus of the opinion in said case is as follows:
“Section 81, Code of 1906, section 61,. Hemingway’s Code, and sections 6, 7, 8, 9, and 10, chapter 323, Laws of 1920 (amendment to State Tax Commission Act) sections 7769dl to 7769hl inclusive, Hemingway’s Supplement 1921, are to be construed together in determining when a taxpayer aggrieved at a decision of the board of supervisors as to his assessment for taxes has the right of appeal to the circuit court, and so construing said statutes, held that the order of the board of supervisors at its August equalization meeting approving the assessment rolls is not final, but only interlocutory, and there is no right of appeal by the taxpayer until the final order of the board of supervisors approving such rolls, and such final order cannot be entered earlier than the meeting of the board at which the instructions of the State Tax Commission in reference to horizontal increases and decreases in the assessments are required to be carried out by the board. The time limit for the taking of such appeals being prescribed by section 10, chapter 323, Laws of 1920, section 7769hl, Hemingway’s Supplement, 1921.”
Reversed, and appeal from the board of supervisors to the circuit court dismissed.

Reversed.